The Income Fund of America, Inc. One Market, SteuartTower, San Francisco, California94105 Telephone (415) 421-9360 Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $1,670,488 Class B $108,457 Class C $192,709 Class F $78,830 Total $2,050,484 Class 529-A $17,023 Class 529-B $2,489 Class 529-C $6,121 Class 529-E $786 Class 529-F $562 Class R-1 $1,757 Class R-2 $11,774 Class R-3 $25,124 Class R-4 $12,865 Class R-5 $11,410 Total $2,140,395 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.5120 Class B $0.4345 Class C $0.4299 Class F $0.5075 Class 529-A $0.5035 Class 529-B $0.4210 Class 529-C $0.4214 Class 529-F $0.5247 Class 529-E $0.4733 Class R-1 $0.4250 Class R-2 $0.4242 Class R-3 $0.4724 Class R-4 $0.5019 Class R-5 $0.5327 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 3,408,378 Class B 256,769 Class C 466,683 Class F 162,938 Total 4,294,768 Class 529-A 36,696 Class 529-B 6,266 Class 529-C 15,543 Class 529-E 1,780 Class 529-F 1,176 Class R-1 4,530 Class R-2 29,494 Class R-3 59,931 Class R-4 31,855 Class R-5 27,404 Total 4,509,443 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $18.61 Class B $18.49 Class C $18.46 Class F $18.58 Class 529-A $18.59 Class 529-B $18.54 Class 529-C $18.55 Class 529-E $18.56 Class 529-F $18.59 Class R-1 $18.55 Class R-2 $18.49 Class R-3 $18.57 Class R-4 $18.59 Class R-5 $18.61
